Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This is in response to the Amendment dated August 29, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Claims 1-2, 12, 14, 26, 30, 33-38, 54 and 56-63 are allowable. The restriction requirement between species, as set forth in the Office action mailed on February 1, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 1, 2017 is withdrawn.  Claims 3-5, 7-10, 13, 15-18 and 29, directed to species of the reaction mixture are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
Claims 1-2, 12, 14, 26, 30, 33-38, 54 and 56-61 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-2, 12, 14, 26, 30, 33-38, 54 and 56-61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 have been rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into 
Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Cyr et al. 

(“Electrocatalytic Hydrogenation of Lignin Models at Raney Nickel and Palladium-Based 
Electrodes,” (2000 Mar 1), Vol. 78, No. 3, pp. 307-315), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022).
	The rejection of claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. [Amouzegar I] in view of Gluckstein et al., Cyr et al., Auer et al. and JP 2004-25022 (’022) has been withdrawn in view of Applicant’s amendment.

II.	Claim 14 has been rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Cyr et al. (“Electrocatalytic Hydrogenation of Lignin Models at Raney Nickel and Palladium-Based Electrodes,” (2000 Mar 1), Vol. 78, No. 3, pp. 307-315), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Santana et al. (“Electrocatalytic Hydrogenation of Organic Compounds Using Current Density Gradient and Sacrificial Anode of Nickel,” Tetrahedron Letters (2003 Jun 16), Vol. 44, 

No. 25, pp 4725-4727).
	The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. [Amouzegar I] in view of Gluckstein et al., Cyr et al., Auer et al. and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Santana et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 33 has been rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Cyr et al. (“Electrocatalytic Hydrogenation of Lignin Models at Raney Nickel and Palladium-Based Electrodes,” (2000 Mar 1), Vol. 78, No. 3, pp. 307-315), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Highly Dispersed Pt Electrodes,” Electrochimica Acta (1994), Vol. 39, No. 4, pp. 557-559) [Amouzegar II].
	The rejection of claim 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. [Amouzegar I] in view of Gluckstein et al., Cyr et al., Auer et al. and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view 

of Amouzegar et al. [Amouzegar II] has been withdrawn in view of Applicant’s amendment.

IV.	Claim 38 has been rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Cyr et al. (“Electrocatalytic Hydrogenation of Lignin Models at Raney Nickel and Palladium-Based Electrodes,” (2000 Mar 1), Vol. 78, No. 3, pp. 307-315), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Macias Perez et al. (“Platinum Supported on Activated Carbon Cloths as Catalyst for Nitrobenzene Hydrogenation,” Applied Catalysis A: General (1997), Vol. 151, pp. 461-475).
	The rejection of claim 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Amouzegar et al. [Amouzegar I] in view of Gluckstein et al., Cyr et al., Auer et al. and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Macias Perez et al. has been withdrawn in view of Applicant’s amendment.

V.	Claim 61 has been rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. (“Electrocatalytic Hydrogenation of Phenol on Dispersed Pt: Effect of Metal 

Electrochemically Active Surface Area and Electrode Material,” Journal of Applied Electrochemistry (1997), Vol. 27, pp. 539-542) [Amouzegar I] in view of Gluckstein et al. (“Final Report: Investigation of Catalytic Pathways for Lignin Breakdown into Monomers and Fuels,” Oak Ridge National Laboratory (October 2010), 44 pp.), Cyr et al. (“Electrocatalytic Hydrogenation of Lignin Models at Raney Nickel and Palladium-Based Electrodes,” (2000 Mar 
1), Vol. 78, No. 3, pp. 307-315), Auer et al. (“Carbons as Supports for Industrial Precious Metal Catalysts,” Applied Catalysis A: General (1998 Oct 25), Vol. 173, No. 2, pp. 259-271) and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Mullen et al. (“Chemical Composition of Bio-Oils Produced by Fast Pyrolysis of Two Energy Crops,” Energy & Fuels (2008 May 21), Vol. 22, No. 3, pp. 2104-2109).
	The rejection of claim 61 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amouzegar et al. [Amouzegar I] in view of Gluckstein et al., Cyr et al., Auer et al. and JP 2004-25022 (’022) as applied to claims 1-2, 12, 26, 30, 34-37, 54 and 56-60 above, and further in view of Mullen et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Drawings
The drawings were received on September 4, 2014.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 16-18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16
	lines 1-2, “the plurality of different organic compounds” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 17
	lines 1-2, “the plurality of different organic compounds” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier 

recitation. 

	line 2, “the plurality of bio-oil components” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 18
	line 1, “the reaction product” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 


Claim 26
	lines 2-7, recite “each of the plurality of different organic reactants in the reaction mixture provided in part (a) and prior to applying the electrical potential in part (d) comprises one or more of functional groups selected from the group consisting of carbonyl carbon-oxygen double bonds, aromatic double bonds, ethylenic carbon-carbon double bonds, acetylenic carbon-carbon triple bonds, hydroxyl carbon-oxygen single bonds”.
	Claim 1, lines 5-8, recite “which comprises a plurality of different organic reactants each comprising an aromatic CH group and being selected from the group consisting of hydroxy-substituted aromatic compounds, methoxy-substituted aromatic compounds, oligomerization products thereof, and combinations thereof”.
	It is unclear from the claim language how claim 26, lines 2-7, is further limiting claim 1, lines 5-8.
Each of the plurality of different organic reactants already comprises an aromatic CH group. Thus, it appears that each of the plurality of different organic reactants would -- further -- comprise the one or more functional groups.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5, 7-10, 12-18, 26, 29-30, 33-38, 54 and 56-63 define over the prior art of record because the prior art does not teach or suggest a process for performing electrocatalytic hydrogenation (ECH) and optionally electrocatalytic hydrodeoxygenation (ECHDO) of an organic 

substrate, the process comprising the steps of (a) providing, (b) contacting, (c) electrically contacting and (d) applying an electrical potential as presently claimed., esp., the step of (a) providing a reaction mixture comprising at least one of a multicomponent bio-oil and a multicomponent bio-oil fraction, which comprises a plurality of different organic reactants each comprising an aromatic CH group and being selected from the group consisting of hydroxy-substituted aromatic compounds, methoxy-substituted aromatic compounds, oligomerization products thereof, and combinations thereof.
	The prior art does not contain any language that teaches or suggests the above. Amouzegar et al. teach the electrocatalytic hydrogenation of phenol. Amouzegar et al. do not teach providing a reaction mixture comprising at least one of a multicomponent bio-oil and a multicomponent bio-oil fraction, which comprises a plurality of different organic reactants each comprising an aromatic CH group and being selected from the group consisting of hydroxy-substituted aromatic compounds, methoxy-substituted aromatic compounds, oligomerization products thereof, and combinations thereof. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 16-18 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this 

Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 4, 2022